DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 1-3, 9 and 10 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A and C, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 3, 2021.
Priority
Applicant states that this application is a continuation application of U.S. 
Patent Application Serial Number 14/685,060, filed April 13, 2015, entitled "ROTARY ELECTRIC SHAVER", which is a continuation of U.S. Patent Application Serial Number 12/432,602, filed April 29, 2009, entitled "ROTARY ELECTRIC SHAVER.” However, a continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:
	The examiner notes paragraphs 0007, 0008 and 0009 of the present Application’s specification are not present in the disclosure for Application 12/432,602. More specifically, the disclosure of 12/432,602 does not include the specific language related to the following limitations:	Claim 4, lines 8-9, “a fastener that extends substantially parallel to the longitudinal axis;” and	Claim 4, lines 11-12, “such that the fastener does not pivot relative to the handle assembly.” 	For purposes of examination, the priority date for this case will be the filing date
of preceding U.S. Patent Application Serial Number 14/685,060, filed April 13, 2015.
Drawings
The examiner notes the drawing objections issued in the previous Office Action are hereby withdrawn in view of the present amendment to claims 15 and 16. 
Specification
The amendment filed December 28, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 	Claim 4, lines 8-9, “a fastener that extends substantially parallel to the longitudinal axis [of the handle assembly],” wherein the “longitudinal axis” of the handle assembly is defined in line 3. However, the disclosure of the present application only makes reference to “a longitudinal axis Y” (paragraph 0042, line 13) which corresponds to the threaded bore 208 of the spring seat 202 into which the fastener (i.e., screw 376) is inserted. The examiner notes the fastener 276 appears to extend substantially parallel to the aforementioned longitudinal axis Y, but as shown in annotated fig. 2 of the Applicant’s present disclosure, the longitudinal axis Y does not appear to correspond to a longitudinal axis of the handle assembly as it is offset therefrom by angle β.  
    PNG
    media_image1.png
    525
    828
    media_image1.png
    Greyscale
	The examiner notes that while claims 1 and 9 are presently in a withdrawn state, the aforementioned issue with claim 4 is present in these claims as well. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-8 and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Claim 4, lines 8-9, “a fastener that extends substantially parallel to the longitudinal axis [of the handle assembly],” wherein the “longitudinal axis” of the handle assembly is recited in line 3 of the claim. However, the disclosure of the present application only refers to “a longitudinal axis Y” (paragraph 0042, line 13) which corresponds to the threaded bore 208 of the spring seat 202 into which the fastener (i.e., screw 376) is inserted. According to paragraph 0006, lines 6-7 in the disclosure of Application No. 12/432,602, to which the present application is a continuation, “the head assembly mount has a longitudinal axis.”  As with the preceding application, the fastener (276) of the present invention extends “substantially parallel” to the longitudinal axis Y of the head assembly mount which is substantially offset by angle β to the longitudinal axis of the handle assembly itself, as shown in annotated fig. 2 of the Applicant’s present disclosure. Thus, there does not appear to be support in the specification for the fastener extending substantially parallel to the longitudinal axis of the handle assembly since the fastener extends at a substantial angle thereto. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4, lines 8-9, “a fastener that extends substantially parallel to the longitudinal axis [of the handle assembly],” wherein the “longitudinal axis” of the handle assembly is recited in line 3 of the claim. As noted above, the fastener extends substantially parallel to “a longitudinal axis Y,” as described in paragraph 0042 and depicted in fig. 2. However, the handle assembly appears to have a main gripping portion (i.e., the longer body portion of the handle including distal end 106) and a head mounting portion (i.e., the shorter angled portion including proximal end 108), wherein the main gripping portion appears to define a longitudinal axis of the handle assembly that is offset by an angle β to the head mounting portion. It is unclear what can and cannot be included within the scope of “a fastener that extends substantially parallel to the longitudinal axis [of the handle assembly]” as the gripping portion of the handle assembly appears to have a separate longitudinal axis that is substantially offset from the axis along which the fastener extends longitudinally. 	Claim 19 recites, “the handle assembly comprises a head assembly mount that is attached to the handle assembly via a plurality of screws, the tubular seat being integrally formed on the head assembly mount.” As currently written, the head assembly mount is introduced without being associated to the previously recited fastener of Claim 4. It is unclear if the head assembly mount is associated with the fastener that extends longitudinally for attachment of the head assembly to the handle assembly. It is unclear what can and cannot be included within the scope of the head assembly mount as this feature is not associated with the fastener of claim 4 and the function performed by the aforementioned fastener.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

As best understood, Claims 4-8 and 11-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimizu (US Publication 2011/0030220) in view of Tanaka (US Patent 5,577,324). 	Regarding Claim 4, Shimizu discloses a rotary electric shaver (fig. 1) comprising:
	a handle assembly (10) having a longitudinal axis (“centerline” A); and
	a head assembly (40) attached to the handle assembly, wherein the head assembly defines a hair pocket (the space above the partition plate 52) and comprises:
	a cutter frame assembly (outer cutter frame 44 and plurality of lower cutter seats 86) covering the hair pocket (the open space within the head assembly whose lower extend is defined by tray 52);
	a tray (support/partition plate 52) defining a bottom of the hair pocket (“a hair blocking gasket 58A prevents hair from passing the partition plate 52); and
	a fastener (screws, annotated in fig. 2, connect the sliding plate seat 32, which corresponds to the head assembly mount, as per claim 19, to the handle assembly) that extends longitudinally substantially parallel to the longitudinal axis (A) for attachment of the head assembly to the handle assembly such that the tray (52) pivots relative to the handle assembly (the tray moves with the head case 42) and such that the fastener does not pivot relative to the handle assembly (the fastener is rigidly attached into a portion of the handle assembly), wherein the fastener is a screw (the threads are visible in fig. 3),
	wherein the cutter frame assembly comprises a plurality of pairs of cooperating cutters (corresponding outer cutters 76 and inner cutters 78), a single-piece upper cutter frame (outer cutter frame 44) defining a plurality of cutters ports (paragraph 0044, lines 1-2), and a lower cutter frame (lower cutter seats 86) fastened to the upper cutter frame (via arcuate tongues 90 formed on each of the cutter seats 86 that are received in arcuate slots 88 formed in the outer cutter frame 44, wherein the seats 86 “are resiliently pushed upwards by disc-shaped disk 92 loaded from below in the boss portion [by] a coil spring 94 [which] is supported by a washer member 96 securely attached to the boss portion from below [by a fastener, annotated fig. 2],” paragraph 0045, lines 5-9).
    PNG
    media_image2.png
    395
    578
    media_image2.png
    Greyscale
	Shimizu fails to specifically disclose the cutter frame assembly being configured for displacement from covering the hair pocket such that the upper cutter frame, the lower cutter frame, and the pairs of cooperating cutters move as one conjoint unit when the cutter frame assembly is displaced from covering the hair pocket.	However, the examiner notes Shimizu clearly depicts structures (annotated figs. 3 and 4) that facilitate displacement of the cutter frame assembly from the tray so as to allow the user to empty cut hair that has accumulated within the head assembly and on the tray, wherein the disclosure of a “hair-blocking gasket’ 58A, shown in fig. 4, indicates to one having an ordinary skill in the art that hair will enter the interior of the head assembly and must be prevented from entering into a transmission portion (46) of the electric shaver.
    PNG
    media_image3.png
    328
    644
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    324
    593
    media_image4.png
    Greyscale
	Moreover, Tanaka (US Patent 5,577,324) teaches it is known in the art of rotary electric shavers to provide a head assembly (30) with a single piece outer cutter frame (30) defining a plurality of cutter ports (through-holes 31), and a lower cutter frame (inner blade retaining plate 46) fastened to the upper cutter frame (via screw 48), wherein the cutter head assembly is configured for displacement from covering a hair pocket (second blade holding plate 27 forms the bottom of said hair pocket, wherein “[w]hen whiskers have accumulated on the second head holding plate 27, the shaver head 30 is removed, and the whiskers on the blade holding plate 27 are removed,” col. 7, lines 59-61) such that the upper cutter frame, the lower cutter frame and the pairs of cooperating cutters move as one conjoint unit when the cutter frame assembly is displaced from covering the hair pocket (col. 5, line 66- col. 6, line 3).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the rotary electric shaver of Shimizu with the teaching of Tanaka such that the cutter frame assembly being configured for displacement from covering the hair pocket such that the upper cutter frame, the lower cutter frame, and the pairs of cooperating cutters move as one conjoint unit when the cutter frame assembly is displaced from covering the hair pocket “so as to prevent the shaving units 34 [i.e., the corresponding outer and inner cutters) [] from falling off when the shaver head 30 is removed from the shaver housing 12,” as stated by Tanaka in col. 5, line 64 - col. 6, line 3. 
	Regarding Claim 5, the modified rotary electric shaver of Shimizu substantially disclosed above includes the tray is configured such that hair cut by a first one of the pairs of cooperating cutters is permitted to commingle on the tray with hair cut by a second one of the pairs of cooperating cutters (see figs. 2-4 of Shimizu).
	Regarding Claim 6, the modified rotary electric shaver of Shimizu substantially disclosed above includes the cutter frame assembly further comprises a plurality of cutter cases (outer cutter rings 80), each cutter case circumscribing one of the pairs of cooperating cutters (corresponding outer cutters 76 and inner cutters 78).
	Regarding Claim 7, the modified rotary electric shaver of Shimizu substantially disclosed above includes the cutter cases (Shimizu 80) pivot relative to one another (via arcuate tongues 90 formed on each of the cutter seats 86 that are received in arcuate slots 88 formed in the outer cutter frame 44, as disclosed by Shimizu).
	Regarding Claim 8, the modified rotary electric shaver of Shimizu substantially disclosed above includes the cutter ports are arranged in a generally triangular configuration (Shimizu, fig. 1) and maintain the same generally triangular configuration when the cutter frame assembly covers the hair pocket and when the cutter frame assembly is displaced from covering the hair pocket (as taught by Tanaka, see fig. 3 of Tanaka).
Regarding Claim 11, the modified rotary electric shaver of Shimizu substantially disclosed above includes a washer-shaped structure (sliding plate seat 32) that circumscribes the fastener and limits pivoting motion of the tray relative to the handle assembly. The examiner notes the sliding plate seat allows the downwardly convex  spherical sliding surface 34A to slide relative thereto to facilitate pivoting motion of the head assembly relative to the handle, wherein an edge of the downwardly convex spherical sliding surface 34A limits the pivoting motion of the tray relative to the handle assembly.	Regarding Claim 12, the modified rotary electric shaver of Shimizu substantially disclosed above includes a one-piece boot (“bellows-like boot 50, Shimizu) that receives and surrounds the tray. The boot extends is fixed to the side of the head case 42 in which the tray is provided so as to “receive the tray” and extends around at least a portion of the head assembly and tray so as to “surround the tray.”	Regarding Claim 13, the modified rotary electric shaver of Shimizu substantially disclosed above fails to disclose the boot includes three side edges and three corners, each corner connecting two of the side edges.	However, Tanaka (US Patent 5,577,324) teaches it is known in the art of rotary electric shavers to provide a boot (“a bellows-form cushion element 64,” col. 6, line 32) as part of the head assembly (30), wherein the boot “is used as an elastic cylinder [and] is installed around the entire circumference of the shaver so as to be installed between the opening 12a of the shaver housing 12 [i.e. handle assembly] and the shaver head [i.e. head assembly]” (col. 6, lines 32-36). Moreover, Tanaka states “the lower end of the folded-back part of the upper portion of the cushion element 64 is securely clamped between the inner circumference of the first blade holding plate 26 and the outer circumference of the second blade holding plate 27” (col. 6, lines 44-48), wherein “[e]ach of the first and second holding plates 26 and 7 are provided with three (30) through-holes arranged at apexes of a triangle so that the rotation transmission shaft 24 protrudes from these through-holes formed in the first and second blade holding plates 26 and 27” (col. 4, lines 43-48). Since the first and second holding plates are formed in a triangular shape, and the cushion element is securely claimed between the two along their respective circumference, it is clear to one having an ordinary skill in the art that the cushion element (i.e. boot) is also in the form of a triangle and includes “three side edges and three corners, each corner connecting two of the side edges.”
It would have been obvious to one having an ordinary skill in the art at the time of the invention to modify the rotary electric shaver of Shimizu substantially disclosed above with the teaching of Tanaka such that the boot of formed so as to conform to the shape of the head assembly thereby having three side edges and three corners, each corner connecting two of the side edges, in order to form a comfortable and attractive rotary electric razor with generally continuous sides that extend from one end of the handle assembly to the end of the rotary electric shaver with the cutters, wherein the shape of the boot can easily be modified to confirm to the shape of the adjacent components.
Regarding Claim 14, the modified rotary electric shaver of Shimizu substantially disclosed above includes the tray (i.e. support/partition plate 52 of Shimizu) includes three side edges and three corners (Shimizu, fig. 4), each corner connecting two of the side edges. The examiner notes that while fig. 4 shows a perspective view of the tray, the three side edges and three corners are visible therein. Moreover, the shape of the tray is configured to as to match the shape of the head case 42 and the outer cutter frame 44, both of which are shaped generally in the form of a triangle with three side edges and three corners to correspond to the orientation of the three pairs of cooperating cutters.
Regarding Claim 15, the modified rotary electric shaver of Shimizu substantially disclosed above includes the boot has a skirt portion (“edge of the lower end opening of the boot 50” of Shimizu) that is located between the tray and a head assembly mount (Shimizu, figs. 2 and 3). Shimizu states, “[t]he edge of the lower end opening of the boot 50 is sandwiched between the upper face of the housing 12 and the lower face of the sliding plate seat 32,” paragraph 0035, lines 6-9), wherein the tray (Shimizu, 52) is located above the sliding plate seat (32) and the head assembly mount, such that the “skirt portion [of the boot] is located between the tray and the top of the head assembly mount,” as claimed.
	Regarding Claim 16, the modified rotary electric shaver of Shimizu substantially disclosed above includes the boot has a gripping portion that engages the tray via a tab-and-slot engagement. Shimizu states, “the edge of the upper end opening of the boot 50 is sandwiched between the upper face of the sliding plate 34 and the lower face of the head case 42” (paragraph 0035, lines 9-11). This interface forms a “tab-and-slot engagement” between the boot and the lower face of the head case 42, which in turn, holds the tray (Shimizu, 52), and as shown in annotated fig. 3 of Shimizu, the tray (52) is fastened within the head case with at least one fastener. Therefore, the examiner is interpreting the tab-and-slot engagement to be present between the gripping portion and the tray via the head case.
Regarding Claim 17, the modified rotary electric shaver of Shimizu substantially disclosed above includes the handle assembly comprises a tubular seat (the cylindrical indentation upper face of the housing 12 that receives the sliding plate seat 32) for supporting a biasing element (boot 50). Shimizu states, the “boot 50 passes an appropriate recoil force at least in the direction of contraction (which is along the centerline A),” paragraph 0035, lines 4-6.	Regarding Claim 18, the modified rotary electric shaver of Shimizu substantially disclosed above includes the tubular seat defines a bore. As stated above, the sliding plate seat 32 is received within a cylindrical indentation in the upper face of the housing assembly.

As best understood, Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimizu (US Publication 2011/0030220) and Tanaka (US Patent 5,577,324) in further view of Baron et al (US Publication 2007/0107230), herein referred to as Baron.	Regarding Claim 19, the modified rotary electric shaver of Shimizu substantially disclosed above includes the handle assembly comprises a head assembly mount (sliding plate seat 32 of Shimizu) that is attached to the handle assembly (10), wherein, as best understood, the fastener set forth in Claim 4 constitutes the claimed “a plurality of screws.”	The modified rotary electric shaver of Shimizu substantially disclosed above fails to specifically include the head assembly mount is attached to the handle assembly via a plurality of screws that are distinct from the fastener of claim 4, wherein the tubular seat is integrally formed on the head assembly mount.	However, Baron teaches it is known in the art of rotary electric shavers (figs. 1 and 4) with a handle assembly (shell structure 12 formed by a front wall 13 and a rear wall 14) and a head assembly (shaving head holder 8) attached thereto, wherein the handle assembly (12, 13, 14) is formed with a head assembly mount (upper portion of housing 1 from which a plurality of drive elements 3 protrude) that is attached to the handle assembly via a plurality of screws (23; paragraph 0023, lines 1-3), wherein a tubular seat (the inner surface of the upper portion of the housing 1) being integrally formed on the head assembly mount (fig. 4). 
	It would have been obvious to one having an ordinary skill in the art at the time of the invention to modify the rotary electric shaver of Shimizu substantially disclosed above with the teaching of Baron such that the head assembly mount forming the tubular seat is formed as a separate piece attached within two opposing shell portions of the handle assembly via screws in order to make all structures separable from one another which makes it easy to replace any damaged or worn [portions of the housing assembly and/or head assembly mount] (Baron, paragraph 0032, lines 1-4). Additionally, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.	Regarding Claim 20, the modified rotary electric shaver of Shimizu substantially disclosed above includes the handle assembly (Shimizu 10) has a first end (the opposite end of the handle assembly with respect to the head assembly; see figs. 2-4 of Shimizu) and a second end (the end of the handle assembly from which the main drive shaft 24 projects, see figs. 2-4 of Shimizu), wherein at least a portion of the head assembly mount being recessed relative to the second end (i.e., within the cylindrical indentation upper face of the housing 12 that receives the central portion of sliding plate seat 32).	The modified rotary electric shaver of Shimizu substantially disclosed above fails to specifically disclose the head assembly mount being recessed relative to the second end.	However, Baron discloses it is known in the art of rotary electric shavers to form the head assembly mount (the upper portion of housing 1) as a recessed structure relative to the second end of the handle assembly. Baron states in paragraph 0023, lines 1-3, the “shell structure 12 [i.e., handle assembly] envelops a portion of the housing 1 [i.e. head assembly mount] behind the shaving heads 5 and is mounted to the housing 1.” As can be seen in annotated fig. 5 of Baron, the head assembly mount is at least partially recessed within the housing assembly.
    PNG
    media_image5.png
    396
    650
    media_image5.png
    Greyscale
	It would have been obvious to one having an ordinary skill in the art at the time of the invention to modify the rotary electric shaver of Shimizu substantially disclosed with the teaching of Baron such the head assembly mount is recessed with respect to the second end of the handle assembly in order to protect the interface between the boot and the tubular seat from the elements. Additionally, forming the handle assembly to extend upward and around the boot assembly can provide aesthetic benefits to the design of the rotary electric shaver.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.	The examiner notes the subject matter rejected under 112 above as being new matter was discussed in the interview held on November 30, 2021. However, upon further consideration with respect to the disclosure, the examiner determined issues were present. The examiner invites the Applicant to schedule an interview to review and discuss issues set forth in the present Office Action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Tyler (US Patent 4,038,748) generally discloses the subject matter of claim 4, but fails to disclose the tray (2) pivots relative to the handle assembly (1).	● Momose et al (US Patent 6,688,002) discloses a reciprocating type electric shaver with a head assembly (24) attached to a handle assembly (18) by screw elements visible in fig. 3. However, as stated in col. 10, lines 11-16, “the structure of the present invention, in which the electric shaver is divided into a cutter head section and a main body case that is held in hand of the user, and such two parts are connected by an elastically deformable member such as the supporting member, can be applied to a rotary type electric shaver” (emphasis added).	● Kakimoto (US Publication 2005/0028371) discloses an electric shaver with a fastener that connects a support element to the handle assembly that is used to support a head assembly (fig. 3).	● Shiba et al (US Publication 2006/0021228) discloses an electric shaver with a slider (20) upon which a head assembly (40) of the shaver mounts on the handle assembly (grip 10).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        April 9, 20223


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        04/09/2022